Citation Nr: 0604468	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  01-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a service connected right knee meniscal tear.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service connected degenerative joint disease of the right 
knee.

3.  Entitlement to an earlier effective date for the grant of 
service connection for degenerative joint disease of the 
right knee, prior to March 20, 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem
INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1999 and August 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in St. Louis, Missouri, and Seattle, 
Washington, which granted an increased rating from 
noncompensable to 10 percent for residuals of a right knee 
meniscus injury effective May 26, 1999; and granted service 
connection for degenerative joint disease of the right knee 
with a 10 percent evaluation effective August 1, 2001.  The 
veteran seeks higher ratings for his right knee disorders and 
an earlier effective date for the grant of service connection 
for degenerative joint disease of the right knee.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case with the issue of an initial rating in excess of 10 
percent for arthritis of the right knee, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

The RO issued an October 2000 rating decision in which it 
increased the veteran's rating for residuals of a right knee 
meniscal tear with mild instability from 10 percent to 20 
percent effective May 26, 1999; and granted an earlier 
effective date of March 20, 2000, for service connection for 
right knee osteoarthritis (degenerative joint disease).  

The Board notes that the veteran is also service connected 
for a left knee strain and degenerative joint disease of the 
left knee.  He filed an increased rating claim that was 
denied in an August 2005 RO rating decision.  A notice of 
disagreement has not yet been filed regarding the left knee.  



FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected residuals of right knee 
meniscal tear is manifested by no more than moderate 
instability and no appreciable subluxation; it is not 
productive of recurrent locking with pain and effusion into 
the joint.
  
3.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by slight limitation 
of motion; it is not productive of flexion limited to less 
than 45 degrees or extension limited to more than 5 degrees.

4.  The veteran's entitlement to service connection for 
arthritis of the right knee did not arise until he was first 
diagnosed with arthritis on March 20, 2000.
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a right knee meniscal tear have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5257, 
5258 (2005).   

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2005); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 
9-2004.   

3.  The criteria for an effective date prior to March 20, 
2000, for a grant of service connection for degenerative 
joint disease of the right knee have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.159, 3.400 (2005); Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 1999, August 2002, and October 
2003 rating decisions; the June 2001 and October 2003 
Statements of the Case; the August 2002, July 2003, and 
January 2005 Supplemental Statements of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for increased ratings for residuals of a right knee meniscal 
tear and degenerative joint disease of the right knee, and an 
earlier effective date for service connection for 
degenerative joint disease of the right knee, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated June 2001, October 2003, March 2005, and 
December 2005 informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for increased ratings for residuals of a right knee 
meniscal tear and degenerative joint disease of the right 
knee, and an earlier effective date for service connection 
for degenerative joint disease of the right knee, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before December 1999 RO decision.  However, the 
December 1999 RO decision was issued before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the December 1999 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for increased 
ratings for residuals of a right knee meniscal tear and 
degenerative joint disease of the right knee, and an earlier 
effective date for service connection for degenerative joint 
disease of the right knee, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO sent the veteran a March 2005 
correspondence in which it specifically requested that the 
veteran send to the VA "any evidence in your possession that 
pertains to your claim."  Furthermore, in a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, in 
a recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 2001, October 2003, March 2005, and December 
2005 letters and asked him to identify all medical providers 
who treated him for a right knee disability.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
December 1999, March 2003, and November 2004.  The Board 
finds that these examinations, along with the veteran's 
private treatment records and VA outpatient records, provide 
sufficient findings upon which to determine the severity of 
the veteran's right knee disabilities.  That is, the 
examination findings are adequate for rating purposes 
throughout the entire rating period at issue.  There is no 
duty to provide another examination or medical opinion.  Id.  
As to the earlier effective date issue, the pertinent 
evidence is dated prior to March 20, 2000; a future 
examination would clearly not be relevant to this matter.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from January 1968 to 
February 1968.

The veteran has been service connected for residuals of a 
right knee meniscal injury since the RO issued a September 
1994 rating decision in which it granted service connection 
with a noncompensable rating effective December 20, 1993.  

The veteran filed a claim for an increased rating on May 26, 
1999.  He underwent a VA examination in September 1999.  He 
reported that he had lost approximately three to four weeks 
of work per year as a result of his knee disability.  He 
denied wearing a brace or using crutches.  He stated that his 
right knee is prone to collapse if he turns it quickly.  He 
could not kneel on it.  He reported that upon physical 
exertion, the knee will catch and sprain, then it will swell 
and put him out of work for about a week.  Upon examination, 
the veteran was moderately overweight.  He was somewhat 
unstable when squatting (favoring his right knee and leaning 
towards the left in order to avoid his right knee becoming 
too painful).  Range of motion was 0 to 145 actively and 
passively compared to 0 to 150 on the left knee.  There was 
moderate patellofemoral crepitus.  There was 4/5 strength.  
There was a well healed 14 centimeter surgical scar in the 
medial aspect of the right knee.  The medial and lateral 
collateral ligaments were stable and the drawer and 
McMurray's signs were negative.  The veteran was diagnosed 
with bilateral knee strain.  X-rays of the right knee were 
normal.  

The RO issued a December 1999 rating decision in which it 
granted an increased rating from noncompensable to a 10 
percent rating effective May 26, 1999 (the filing date of the 
increased rating claim.)   The RO rated the veteran's 
disability under Diagnostic Code 5257 regarding recurrent 
subluxation and lateral instability. 

The veteran submitted a handwritten note from Dr. F.J. dated 
March 20, 2000.  In it, Dr. F.J. stated that the veteran has 
arthritis in both knees.  

A September 2000 VA outpatient treatment report reveals that 
the veteran complained of knee pain, knee popping, and giving 
way.  A July 2001 report reveals more frequent episodes of 
the right knee "popping out" and a request from the veteran 
for a reevaluation.  X-rays taken on August 1, 2001 revealed 
early degenerative joint disease of the right knee.  The 
clinician assessed the veteran's right knee pain was likely 
caused by "wither meniscus or ligaments or early DJD 
[degenerative disc disease]."  Upon October 2001 
examination, the right knee showed no effusion or erythema.  
There was no tenderness to palpation over the anterior aspect 
of the knee or the medial or lateral joint line.  The patella 
was mobile with the knee in extension.  There was no pain 
with range of motion of the knee either actively or 
passively, and there was no crepitus.  Ligamentous 
examination was stable to varus/valgus stress, and to 
anterior posterior translation, and is symmetrical compared 
to the opposite knee.  There was no pivot shift of the knee.  
X-rays taken two months ago showed mild degenerative changes 
of the knee with some sclerosis in the lateral compartment 
but no signs of acute fracture and definitely not severe 
osteoarthritis.   

The veteran underwent an MRI in December 2001 that revealed 
moderate to severe chondromalacia of the patellofemoral 
joint.  There was abnormal signal extending to the articular 
surface in the anterior horn of the lateral meniscus 
corresponding to a meniscal tear.  There was abnormal signal 
in both posterior horns of the medial meniscus without 
extension into the articular surface compatible with meniscal 
degeneration.  There were multiple, well-defined abnormal 
foci of increased T2 signal adjacent to the lateral meniscus 
compatible with meniscal cysts.  No anterior cruciate 
ligament was visualized without evidence of edema or 
effusion, suggesting a complete, chronic anterior cruciate 
ligament tear.  Posterior cruciate ligament was intact.  
Lateral and collateral and medial collateral ligaments were 
intact.  There were degenerative osteophytes of the patella 
and femur in the medial compartment.  The clinician's 
impression was that the veteran had a horizontal meniscal 
tear in the anterior horn of the lateral meniscus; meniscal 
degeration in both posterior horns of the medial meniscus; 
lateral meniscal cysts; and patellofemoral chondromalacia.   

The veteran sought treatment with the VA on an outpatient 
basis and in February 2002.  He reported that his right knee 
had been giving him a lot more trouble, especially in the 
past two weeks when it "went out" twice.  The veteran was 
offered arthroscopic surgery in March 2002, but he declined.        

In August 2002, the RO issued a rating decision in which it 
granted service connection for degenerative joint disease of 
the right knee with a 10 percent evaluation effective August 
1, 2001 (the date upon which x-rays showed early degenerative 
joint disease).  

Private treatment reports from Dr. M.S. reveal that in 
January 2003, the veteran had a chronic ACL deficient knee 
which caused his knee to give out on him on a number of 
occasions.  Upon examination, he did not have an appreciable 
knee effusion.  He definitely had a positive Lachman grade 2-
3 and a positive pivot shift Grade 2-3.  He had very mild 
medial laxity.  He had little to no lateral laxity.  In 
February 2003, Dr. M.S. stated that when evaluating anterior 
laxity, 5 millimeters is Grade 1; 5-10 millimeters is Grade 
2; greater than 10 millimeters of side to side difference 
would be Grade 3.  He then stated that the veteran had 5 
millimeters Grade laxity on the right.  He had Grade 2 pivot 
shift which appeared to be at least moderate instability.  
This would preclude the veteran from doing activities in 
which he would have to depend of a knee for stability.  

The veteran underwent a VA examination in March 2003.  He 
reported that he has flare-ups of the right knee 
approximately eight to ten times per month.  During these 
flare-ups, the knee becomes very unstable and he is barely 
able to walk.  Upon examination, his posture was normal but 
he limped slightly when he walked.  There was no sign of 
abnormal weightbearing upon examination of his feet.  He did 
not require crutches or a cane.  Aside from the scar, the 
right knee appeared normal.  Flexion was limited to 125 
degrees with mild pain, but not limited by fatigue, weakness, 
lack of endurance, or incoordination.  There was no 
ankylosis.  The drawer test was normal.  The McMurray test 
showed slight instability of the knee.  He also had locking 
pain and crepitus in the right knee.  X-rays showed no 
radiographic abnormalities.  The clinician diagnosed him with 
a right knee meniscus tear with residual pain; instability of 
the right knee; and a torn anterior cruciate ligament.  The 
clinician noted that the veteran's condition interfered with 
his daily activities since he cannot stand or walk very much.   

The RO issued an October 2003 rating decision in which it 
increased the veteran's rating from 10 percent to 20 percent 
for his service connected right knee meniscal tear, effective 
May 26, 1999; and granted an earlier effective date for the 
service connection of right knee osteoarthritis (degenerative 
joint disease) to March 20, 2000 (based on a diagnosis by Dr. 
F.J.).  

The veteran underwent another VA examination in November 
2004.  He reported symptoms of swelling and popping out.  
When questioned more thoroughly about what he meant by 
"popping out" the veteran stated that he couldn't describe 
it well, but he knew that something in the knee didn't work 
right.  He stated that these symptoms are there all the time 
and that he has flare-ups four to five times a week (each 
lasting for about one day).  He reported not being able to 
perform daily functions or do anything other than rest the 
knee.  He stated that years ago, physicians had recommended 
bedrest as often as five times per month; but in the past 
three years no doctor has recommended bedrest.  His treatment 
consisted of pain medication and physical therapy.  He also 
reported losing time from work in the past; but he is 
currently unemployed.  Upon examination, his posture was 
normal but he limped slightly when he walked.  There was no 
sign of abnormal weightbearing upon examination of his feet.  
He was able to flex to 125 degrees, with mild pain from 120-
125 degrees.  Extension was to 0 degrees without pain.  Range 
of motion was limited by mild pain, but not by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis.  The drawer test and McMurray test were both 
negative.  There was no locking, joint effusion, or crepitus.  
However, the veteran stated that he experienced locking 
sensation in the past.  The clinician found that there was no 
change in his diagnosis since the previous examination.  

The RO noted that the March 2003 and November 2004 
examinations were similar in most respects.  However, at the 
March 2003 examination the McMurray test showed slight 
instability of the knee, and the veteran had locking pain and 
crepitus.  At the November 2004 examination, the McMurray 
test was negative, and there was no locking, joint effusion, 
or crepitus.  Since the November 2004 examination report 
indicated that there had been no change in the diagnosis 
since the prior examination, the RO sought clarification.  
The clinician noted in a November 2004 addendum, that 
although the current examination did not disclose 
instability, the veteran reported intermittent knee 
"popping."  The clinician reported that this is consistent 
with a history of a meniscal tear.     

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability 

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, the RO has already assigned a separate rating 
(10 percent) for the veteran's arthritis of the right knee, 
in addition to the 20 percent rating in effect for residuals 
of a meniscus tear, to include instability of the right knee. 

The veteran's degenerative joint disease is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5010, the veteran's degenerative joint 
disease is to be rated as analogous to degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this 
Code, degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.   38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the 
Claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for 


execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Federal Circuit 
also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Analysis

Meniscal tear residuals
The veteran is currently rated at 20 percent for residuals of 
a service connected meniscal tear of the right knee.  In 
order to warrant an increased rating, the veteran must 
experience severe subluxation or lateral instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Post service medical records have failed to show that the 
veteran experiences severe subluxation or lateral 
instability.  At his September 1999 VA examination, he 
reported that his right knee is prone to collapse if he turns 
it quickly; and that upon physical exertion, the knee will it 
catch and sprain; then it will swell and put him out of work 
for about a week.  However, upon examination, the VA 
clinician found that the medial and lateral collateral 
ligaments were stable; and the drawer and McMurray's signs 
were negative.  An October 2001 outpatient treatment report 
states that ligamentous examination was stable to 
varus/valgus stress and to anterior posterior translation; 
and there was no pivot shift of the knee.  Private treatment 
reports from Dr. M.S. reveal that in January 2003, the 
veteran had a positive Lachman grade 2-3 and a positive pivot 
shift Grade 2-3.  However, Dr. M.S. noted that the veteran 
had very mild medial laxity and little or no lateral laxity.  
On the other hand, in February 2003, the same clinician 
indicated that the veteran had Grade 2 pivot shift which 
appeared to be at least moderate instability.  

At the veteran's March 2003 VA examination, the drawer test 
was normal.  The McMurray test showed slight instability of 
the knee.  At his November 2004 VA examination, the drawer 
test and McMurray test were both negative and there was no 
locking, joint effusion, or crepitus.  

While one examiner did note at least moderate instability of 
the right knee on one occasion, the same physician and other 
clinicians reported at other times the veteran had less than 
moderate or minimal instability.  Thus, the objective 
evidence overall does not show more than moderate instability 
of the right knee.  There is some suggestion of an 
intermittent gait disturbance and the veteran points out that 
his December 2001 MRI found that he had moderate to severe 
chondromalacia of the patellofemoral joint.  However, the 
Board concurs with the RO's finding that such findings do not 
equate to severe recurrent subluxation or lateral 
instability.  That is, the pertinent clinical findings 
summarized above, to include tests for stability, simply do 
not demonstrate more than overall moderate instability and 
there is no indication of any appreciable subluxation.  There 
is also no medical evidence of recurrent locking of the right 
knee with pain and effusion into the joint.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 20 percent or a separate compensable rating for residuals 
of a meniscal tear under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5257, 5258. 

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  The cited legal authority is applicable to the 
veteran's arthritis of the right knee.  See below analysis. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for the veteran's 
service connected residuals of a right knee meniscal tear 
must be denied.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Degenerative joint disease
The veteran's degenerative joint disease is currently 
evaluated at 10 percent.  As noted above, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In order to 
warrant a rating in excess of 10 percent, the veteran must 
experience leg flexion limited to 30 degrees (pursuant to 
Diagnostic Code 5260), or leg extension limited to limited to 
15 degrees (pursuant to Diagnostic Code 5261), or a 
combination of limitation of flexion and extension that 
combines to greater than 20 percent when rating each 
separately.  For example, flexion limited to 45 degrees and 
extension limited to 10 degrees would support a rating in 
excess of 20 percent.  See VAOPGCPREC 9-2004.

As previously noted, the veteran has undergone numerous VA 
examinations during the course of this appeal and range of 
motion tests have shown limitation of flexion that falls far 
short of 45 degrees and limitation of extension that 
consistently has been no more than 5 degrees, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45.  Range of motion 
was normal at his September 1999 VA examination.  An October 
2001 examination reported noted that there was no pain with 
range of motion of the knee either actively or passively, and 
there was no crepitus.  Finally, at the veteran's March 2003 
and November 2004 VA examinations, flexion was limited to 125 
degrees with mild pain; and he was able to extend to 0 
degrees without pain.  Under such circumstances, a rating in 
excess of 10 percent is not warranted under Code 5260, Code 
5261, or by rating limitation of flexion and extension 
separately under VAOPGCPREC 9-2004 and the cited diagnostic 
codes for motion of the knee.

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  However, there is no objective medical evidence to 
show that there is any additional limitation of flexion or 
extension of the right knee due to pain or flare-ups of pain, 
to a degree that would support a rating in excess of 10 
percent, nor is there such additional limitation of flexion 
or extension due to weakness, fatigue or incoordination.  The 
most recent VA examiner reported in November 2004 that the 
veteran was able to flex to 125 degrees, with mild pain from 
120-125 degrees.  Extension was to 0 degrees without pain.  
Range of motion was limited by mild pain, but not by fatigue, 
weakness, lack of endurance, or incoordination.  Such 
findings were essentially consistent with earlier 
examinations.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for degenerative joint disease of the right knee must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Extrashedular Rating
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The Board, as did the RO (see statement 
of the case dated in October 2003), finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected right knee instability or arthritis has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Earlier effective date
The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The RO has already issued an October 2003 rating decision in 
which it granted an earlier effective date for the service 
connection of right knee osteoarthritis (degenerative joint 
disease) to March 20, 2000.  The basis for the March 20, 2000 
effective date is the handwritten note from Dr. F.J. in which 
he stated that the veteran had arthritis in both knees.  

The veteran never filed a formal claim for degenerative joint 
disease of the right knee.  Instead, the RO granted service 
connection after August 2001 x-rays revealed mild medial 
compartment narrowing and early degenerative joint disease.  
It was not until October 2003 that the RO noted Dr. F.J.'s 
handwritten note, and subsequently granted an earlier 
effective date.  

Since the veteran never filed a formal claim, the handwritten 
note from Dr. F.J. acts as an informal claim.  It is also the 
date that entitlement to service connection arose.  Previous 
x-rays, dated September 1999, yielded normal findings.  

The Board finds that, without X-ray or even clinical evidence 
indicating that the veteran had degenerative joint disease of 
the right knee prior to March 20, 2000, there is no basis 
upon which to grant an earlier effective date.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an earlier effective date for service connection of 
the veteran's degenerative joint disease must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a service connected right knee meniscal tear is denied.

Entitlement to an initial or staged rating in excess of 10 
percent for service connected degenerative joint disease of 
the right knee is denied

Entitlement to an earlier effective date for the grant of 
service connection for degenerative joint disease of the 
right knee, prior to March 20, 2000, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


